Citation Nr: 1634705	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-01 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & his sister


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In March 2015, the Veteran and his sister testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

Board reopened the claim and remanded the issue for additional development in September 2015.  There has not been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary with respect to the Veteran's claim of service connection for a back disability.  He has attributed his back condition directly to active duty service.

Service treatment records show the Veteran was treated for a back problem in service.  The report of a 1968 separation examination included a normal clinical evaluation of the spine, but low back pain was noted, "currently not active."  The Veteran testified that he sought treatment initially in 1975, but those records cannot be obtained.  He and his sister both testified that the Veteran had back pain continuously since service.  

The Board remanded the claim to obtain outstanding treatment records and, after any records were received, to obtain a new medical opinion.  A July 2012 VA examination includes a negative opinion, due in part to a lack of continuous treatment to symptoms from 1967 until the 1992 back surgery.  However, the Veteran had indicated that he sought treatment as early as 1975.  The Board previously remanded this issue to seek an addendum opinion that considered the Veteran's credible report of back pain since service.  

In September 2015 correspondence, the Veteran was asked to provide authorization to obtain treatment records from a private physician he had previously identified.  To date, the Veteran has not responded to that request.  Despite the Board's instruction that the addendum opinion be obtained after any records were received, that addendum opinion is dated the very next day.  The September 2015 opinion is also inadequate for the same reason the July 2012 opinion; it does not consider the Veteran's credible report of back pain since service.  The September 2015 examiner provided a negative opinion based in part on the following rationale: "There is no clearly documented treatment for a back condition from 1968 to 1975...  Although the Veteran does have a back condition, there is insufficient evidence of a continuum of care from service until 1975."  The Board points out that continuity of symptoms, not treatment, is the factor for establishing chronicity of a condition.  

The claim must be remanded for an additional opinion that specifically addresses the Veteran's contention that he suffered from symptoms since service.  While the Veteran said he received back treatment in 1975, there are no records available from that time.  However, there are records that date back to the early 1990's showing treatment for back problems.  In fact, in a Spine and Scoliosis Center of Indiana record dated in December 1992, there is reference to a 1975 incident in which the Veteran was hospitalized for low back pain and radiation.  The note indicates that the Veteran was advised at the time he was seen in 1975 that he had a "slipped disc."  The addendum opinion must address the 1992  record noting a slipped disc in 1975 and whether it is related to service and/or the Veteran's complaint of symptomatology since service.

On remand, the Veteran should be provided an opportunity to submit any additional treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for back complaints since November 2009.  After securing the necessary release, obtain these records.

2.  Thereafter, arrange for a review of the claim file, including any newly added treatment reports dated after 2009, by the September 2015 examiner (or another appropriate examiner, if unavailable) to provide an opinion as to the likely etiology of the Veteran's back disability.  The examiner should opine as to whether it is at least as likely as not that any current back disability is related to service, to include the in-service injury.  The examiner should consider the service treatment records and the Veteran's credible report of continuous symptoms since service, with medical treatment as early as 1975.  The examiner should also comment on the December 1992 report from the Spine and Scoliosis Center of Indiana that indicates that the Veteran was hospitalized for back problems in 1975 and was advised at that time that he had a "slipped disc."

A complete rationale for all opinions must be provided.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


